1                                                             The Honorable Richard A. Jones
2
3
4
5
6
                           UNITED STATES DISTRICT COURT FOR THE
7                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
8
9
       UNITED STATES OF AMERICA,                        NO. CR18-131RAJ
10
                               Plaintiff,
11
                          v.                            ORDER TO SEAL
12
13     CARLOS DEMARK DENNIS,
                               Defendant.
14
15
16
            Having read the Government’s Motion to Seal and related materials, and finding
17
     good cause,
18
            It is hereby ORDERED that the Government’s Motion to Seal (Dkt. #1252) is
19
     GRANTED. The report of victim M.J.’s interview shall remain sealed due to its
20
     designation as Protected Material pursuant to the Protective Order.
21
            DATED this 24th day of January, 2020.
22
23
24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge
26
27
28
      Order to Seal - 1                                                     UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      United States v. Dennis, CR18-131RAJ
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
